Citation Nr: 0200951	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  98-16 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) death pension in the 
calculated amount of $16,678.


REPRESENTATION

Claimant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Claimant



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946; he died in October 1993.  The claimant is the veteran's 
widow. 

This case came before the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida VA 
Regional Office (RO).  The claimant and her representative 
appeared at a hearing at the RO in March 1999.


FINDINGS OF FACT

1.  The claimant was awarded death pension benefits in 
November 1993. 

2.  The RO notified the claimant at the time of the original 
award, as well as in subsequent correspondence, that her 
continued eligibility for death pension benefits was based on 
income and that she should notify the VA of any changes in 
income. 

3.  In 1997, evidence was received by the RO showing that the 
claimant received additional income in 1994, making her 
ineligible for pension benefits.  There was no evidence that 
the claimant reported the receipt of such income.

4.   In March 1997, the claimant's death pension benefits 
were terminated effective February 1, 1994, based her receipt 
of additional unreported income.  This action created an 
overpayment of $16,678. 

5.  The overpayment was created by the claimant's willful 
failure to report her receipt of additional income, despite 
her knowledge that she was required to do so, and that 
failure to report the income would result in her receipt of 
pension benefits in excess of that to which she was entitled.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of death pension 
benefits, in the calculated amount of $16,678, is precluded 
by the claimant's bad faith.  38 U.S.C.A. §§ 5100 et. seq., 
5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.965(b), 3.660 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1993 the veteran died.  The claimant filed a claim 
for death pension later that same month.  She did not report 
any real estate owned or interest in an annuity either 
currently or in the future.  She listed no income from any 
source for the current or next calendar year.  She listed 
total assets of $2,000, consisting of stocks, bonds, and/or 
bank deposits.  

The RO awarded the claimant VA death pension benefits in 
November 1993, effective November 1993.  The RO informed her 
that in determining her countable income, the following 
sources were included: earned $0.00; Social Security $0.00; 
retirement $0.00; interest $0.00; insurance $0.00; and other 
income $0.00.  She was advised that her rate of pension was 
directly related to her countable annual income and to notify 
VA of any changes in income as failure to do so might result 
in the creation of an overpayment.   

In an October 1995 statement, the claimant stated that she 
had been informed by the Boston, Massachusetts RO, her 
servicing RO, that she may have been overpaid death pension 
benefits.  Pursuant to her request, she was sent a copy of 
her VA claims folder in December 1995.  In a February 1996 
letter, the St. Petersburg RO advised her that following 
review of her additional unreported income, her total income 
from 1993 did not exceed the statutory limit for continued 
entitlement to pension benefits.  

In 1997, the RO received evidence showing that the claimant 
had received additional income from dividends and a pension 
from 1994 to present.  In a February 1997 letter, the RO 
notified the claimant that it proposed to terminate her 
improved death pension benefits effective from February 1, 
1994.  In a February 1997 statement, the claimant requested 
that VA stop all payments immediately.
In March 1997, the claimant's benefits were terminated 
effective February 1, 1994.  This action resulted in an 
overpayment of $16,678.

In May 1997, the claimant submitted a claim for waiver of 
recovery of the overpayment on the basis of undue financial 
hardship.  The claimant stated that she was misled by the VA 
representative who helped her complete her pension 
application and did not realize that her husband's annuity 
was classified as income and she was never asked to submit 
information about other income.  In a May 1997 financial 
status report, she reported income of $425 from her annuity 
and expenses totaling $486.  She also reported that she had 
$8000 in the bank and an IRA worth approximately $15,000, 
which she would have access to at the age of 591/2 in 2003.

The Committee denied the claimant's request for waiver in a 
November 1997 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness on 
the grounds that there was intention on the claimant's part 
to seek an unfair advantage, with knowledge of the 
consequences, 

and resulting loss to the government, i.e., continuing to 
receive full VA death pension.
 
A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2001).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2001).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2001); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 255.  In Richards, the Court stated, 
". . . the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  Here, the Board has only 
considered the regulatory standard.  

Turning to the facts of this case, in November 1997, the 
Committee denied the claimant's request for waiver of 
recovery of a $16,678 overpayment because there was bad faith 
involved in the creation of the indebtedness.  The Board 
concurs that the claimant acted in bad faith in not reporting 
her additional income.  As noted above, she had been 
repeatedly instructed to report such changes and that her 
pension award was based on her report of $0.00 income.

In her notice of disagreement, the claimant presented the 
alternative argument that the overpayment resulted because of 
administrative error and that she was not at fault.  The 
Board notes an adjustment may be warranted when the 
overpayment involved sole administrative error in which the 
claimant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the claimant's 
actions nor failure to act must have contributed to payment 
pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.500(b)(1) (2001).  Here, 
the evidence of record suggests that the claimant's failure 
to report her additional income was not mere inadvertence.  

In her March 1999 hearing, the claimant asserted that she was 
unaware that she was required to report her annuity income 
because a VA representative completed the paperwork for her 
and she relied on him to report the income properly.  She 
also stated that he never asked her about additional income.  
She indicated that she had a high school education and did 
not peruse the application prior to signing it.  She did not 
realize that the application indicated that she did not own 
real estate, had no annuity income or expectation of such or 
any other assets, other than the reported $2,000.  
Additionally, she reported that although the EVRs she 
received asked about her current income, she did not report 
any income because it had not changed.  However, she also 
testified that she sold her house in Massachusetts around the 
time of the veteran's death and moved to Florida where she 
planned to live off the proceeds from the sale of the house.  
The Board notes that it does not appear that the claimant 
ever reported the income from the sale of the house.  The 
Board does not find the claimant's testimony that she did not 
realize that changes in her income were pertinent to her 
receipt of pension benefits to be credible.

The Board further notes that at the time her application was 
filed, there was no report of an IRA.  However, in her May 
1997 financial status report, she reported that she had an 
IRA, which will be available in 2003.  Moreover, in an 
October 1998 EVR, the claimant reported that she received 
income from interest, an annuity, and dividends from 1994 to 
present.  Furthermore, she testified that she moved to 
Florida shortly after the veteran's death where she planned 
to live off the proceeds from the sale of the house, the 
veteran's retirement annuity, and eventually the IRA.  As 
noted above, there is no documentation of record that the 
claimant ever reported the proceeds from the sale of the 
house as income.  The claimant stated that she did not read 
the award letters she received.  However, the record reflects 
that she was made aware that she might be in receipt of 
pension benefits to which she was not entitled in 1995.  She 
requested and received a copy of the veteran's claims folder.  
In her substantive appeal, she indicated that she met with a 
veteran's representative in 1995 who informed her that the 
pension had been "granted in error".  She continued to 
receive pension benefits and file annual income reports 
describing no income until she was again contacted by VA.  It 
is not reasonable to assume that she remained unaware of the 
implications that her income had on her continued receipt of 
pension benefits during this time period.  The Board finds 
the claimant's arguments to be neither convincing nor 
credible.  The Board concludes the claimant had knowledge of 
the erroneous award and that her failure to disclose income 
resulted in her receipt of VA benefits to which she was not 
entitled.  The overpayment was not due solely to VA 
administrative error.

In letters pertaining to her award of death pension benefits, 
the RO explained to the claimant with particularity that her 
pension award was based, in part, on her income of $0.00, 
which also included retirement, interest, and other income.  
The Board finds that the claimant's arguments that she did 
not know that her additional income was considered income and 
it was her obligation to report additional income is 
unpersuasive.  This information combined with the fact that 
she did not report her IRA at the time she applied for 
pension, has never reported the proceeds of the sale of her 
home, and only recently reported dividend income leads the 
Board to find that there was willful intention on her part to 
seek unfair advantage.  Her failure to report this income was 
the direct cause of the overpayment of VA benefits.  
Therefore, waiver of the debt of $16,678 is precluded by law, 
regardless of the claimant's current financial status or any 
of the other elements of the standard of equity and good 
conscience to which she refers.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2001) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found). 

The Board notes that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001) became 
law during the pendency of this appeal.  In reviewing the 
issue of waiver of recovery of the overpayment of VA death 
pension benefits in the amount of $16,678, the Board observes 
that the VA has secured or attempted to secure all relevant 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the claim.  Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West Supp. 2001).  The claimant advised by the 
statement of the case, at a RO hearing, and in a supplemental 
statement of the case of the evidence that would be necessary 
for her to substantiate her claim.  The claimant was afforded 
a hearing at the RO.  The hearing transcript is of record.  
Accordingly, the Board finds that any duty imposed by VCAA, 
including the duty to assist, was met.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $16,678 is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

